Citation Nr: 1114575	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  08-04 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for arthralgia and arthritis, to include as secondary to malaria.

2. Entitlement to service connection for a nervous system disorder, as secondary to malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

The Veteran had active duty service with the United States Marine Corps from January 1942 to August 1943.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for neurosis, arthritis, hypertension, and a nervous system disorder, and denied a compensable evaluation for malaria.

In August 2009, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ), and a hearing transcript is of record.              In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that         the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran            nor his representative has asserted that VA failed to comply with 38 C.F.R.                     § 3.103(c)(2) or identified any prejudice in the conduct of the hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims and           the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in          38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims before it   based on the current record.

Through a December 2009 decision the Board denied the claims for service connection for hypertension, and a compensable evaluation for malaria.        Regarding service connection for neurosis, the Board dismissed this issue as moot.           The Veteran was previously service-connected for psychoneurosis effective since 1943, but for an administrative error the condition was listed non-service-connected on an April 2000 rating decision. The RO's August 2009 rating decision corrected the error and found that service connection was warranted since 1943 for psychoneurosis; hence, the Board dismissed the duplicative claim for service connection for that same disability. In addition, the Board remanded claims for service connection for arthralgia and a nervous system disorder for further development to the RO (via the Appeals Management Center (AMC)),               matters which have since returned for an appellate disposition. 

As one further preliminary matter, the Board sees where in the December 2009 hearing transcript the Veteran's representative indicated that following the          August 2009 reinstatement of service connection for a psychiatric disability, specifically that of conversion reaction manifested by cephalgia, an increased evaluation for that condition was sought. This raises an informal claim for increased rating for service-connected psychiatric disability (with cephalgia).        The claim must be referred to the RO as the Agency of Original Jurisdiction (AOJ) for initial adjudication and consideration. 


FINDINGS OF FACT

1. Arthralgia, including arthritis, was not incurred or aggravated during service,        nor is it proximately due to or the result of service-connected malaria. 

2. A nervous system disorder was not incurred or aggravated during service,        nor is it proximately due to or the result of service-connected malaria. 


CONCLUSIONS OF LAW

1. The criteria are not met for service connection for arthralgia or arthritis, including as secondary to malaria. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

2. The criteria are not met for service connection for a nervous system disorder, including as secondary to malaria. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)     must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

The U.S. Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through VCAA notice correspondence dated from March 2007, the RO/AMC informed the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).     The VCAA notice also provided information regarding the downstream disability rating and effective date elements of a claim for service connection. 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). Here, the VCAA notice correspondence was issued in advance of the adjudication of the Veteran's claims by a July 2007 RO rating decision, and thus did comport with the definition of timely notice. 

The RO/AMC has also taken appropriate action to comply with the duty to assist                 the Veteran in this case, through obtaining service treatment records (STRs) and VA outpatient treatment records. The Veteran has undergone VA Compensation and Pension examinations to ascertain the etiologies of the disabilities claimed.          See 38 C.F.R. § 3.159(c)(4) (2010). See too, McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006). In support of his claims, the Veteran has provided several personal statements, and has testified at a Travel Board hearing. There is no indication of any further available information or evidence to obtain to support the Veteran's claims. Thus, the record as it stands includes sufficient competent evidence to decide             the claims. Under these circumstances, no further action is necessary to assist           the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis 

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).                  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). Under the current version of 38 C.F.R. § 3.310(b), the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury. These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder. See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b).

The Veteran's service treatment records are absent for indication of arthritis,          or generalized joint pain. The STRs also are absent showing of symptoms, complaints, or diagnoses pertaining to a neurological disorder. 

When in January 1953 the Veteran underwent a VA Compensation and Pension examination, an evaluation by a VA psychiatrist diagnosed conversion reaction with cephalgia, but nonetheless further indicated that neurological findings were all within normal limits. 


Records of treatment at a private general practice clinic denote that in June 1996, the Veteran reported having chronic lower back pain. The assessment given was        in part, chronic back pain and L4-5 disc disease.

A February 1999 VA Compensation and Pension exam was completed in regard to malaria, upon which the medical history noted the Veteran saw an orthopedist for back problems and at one point considered surgery for this. The diagnosis given included that of low back pains, with occasional left leg sciatica. 

Treatment records from another private clinic indicate that in February 1999            the Veteran presented with a complaint of bilateral low back and left leg pain.          He then described a several decade history of back pain which had gotten progressively worse. He further reported having numbness in his foot and some weakness in his leg. The assessment provided was of back and left leg radicular pain with no significant findings in the lumbar spine. He continued to be seen thereafter for back and bilateral leg radicular pain. An October 1999 report indicates the Veteran sought out treatment for low back pain, with facet arthritis. In May 2001, the impression was of myofascial pain, discogenic low back pain, and lumbar radiculopathy of the left lower extremity. 

Records of VA outpatient treatment include an April 2001 report indicating an assessment, in relevant part, of chronic back pain related to degenerative disc disease and vertebral fracture. As indicated in a September 2001 record, the Veteran presented with low back pain, lower extremity weakness, and leg pain. He reported that he had been told by a physician that the spine was most likely not the cause        of leg pain. The assessment was, in relevant part, chronic low back pain; and peripheral neuropathy, of questionable etiology. Thereafter, a September 2006 general medical consult indicated ongoing conditions of sensorimotor polyneuropathy; and chronic left ankle pain, status-post spur excision in May 2006. On evaluation in December 2006, the impression was of back pain; and mild to moderate axonal symmetrical sensorimotor polyneuropathy, very slow progression.

Another VA examination was conducted April 2007 in regard to the condition of malaria. After a thorough medical history review and physical exam, the diagnosis obtained was malaria in service, resolved with no evidence for chronic or recurrent malaria. It was further observed that persistence of or recurrence of malaria decades after initial diagnosis was exceedingly rare if not impossible. Moreover, there         was no evidence or likelihood that the Veteran's reported history of recurrent fevers and associated symptoms were related to malaria; the Veteran himself reported no unexplained or recurrent fevers in the last few years. 

In his April 2007 correspondence, the Veteran stated that the arthritis was present in his back, ankles and hands, and that the nervous system condition manifested primarily in the hands. 

The Board issued a remand in December 2009 of the claims presently being considered, for purpose of scheduling a VA exam to determine whether arthritis and/or a neurological condition were secondarily related to the Veteran's service-connected malaria.

Pursuant to the Board's remand instructions, the Veteran underwent further            VA examination in April 2010. As to medical history, the Veteran reported that peripheral neuropathy of the feet began several decades ago, and that he could not provide an actual date of onset. Neuropathy reportedly started in the left great toe and gradually involved all toes, both feet and both legs to the thighs. It was now described as constant numbness, tingling, and dull moderate-severe aching in the legs which was worse at night. He stated that he used a cane at all times to ambulate outside of home due to instability, which he attributed to lower extremity weakness secondary to the neuropathy. The Veteran also reported having had conditions of an orthopedic nature, including of the cervical spine, regarding which he described having had neck pain since his early 30s which had worsened over time.                Also described was chronic bilateral ankle pain most of his adult life, back pain, and bilateral foot pain that had been present since neuropathy. A physical exam was completed, as was a review of the claims file.

The diagnosis rendered was of degenerative disc disease and degenerative joint disease of the cervical spine; degenerative joint disease of the lumbar spine; degenerative joint disease of the bilateral ankles, status post spur excision left ankle with residual scar; degenerative joint disease of both feet; and ideopathic peripheral neuropathy of the lower extremities.

With regard to each above-diagnosed condition, the VA examiner opined that           it was less likely than not that the current diagnosed disorder was secondary to         the Veteran's history of malaria or otherwise related to service, as the Veteran reported no precipitating injury in service, the service treatment record indicated         no treatment for the condition in service, and the condition was not a known sequela of malaria. 

Arthralgia, Arthritis

Based on consideration of the foregoing, the Board concludes that there is no objective basis upon which to find that service connection for arthralgia, including arthritis is warranted. The current diagnosis of an arthritic condition manifested      in several bodily regions is demonstrated, particularly by VA examination findings indicating degenerative joint disease of the cervical spine, lumbar spine, bilateral ankles, and both feet. What remains to establish service connection however, consists of competent evidence of a causal medical relationship between a current arthritic manifestation and either military service, or a service-connected disability. The first possibility is one of direct service connection; and the second, that of secondary service connection, i.e., premised upon a secondary relationship to service-connected malaria. A thorough review of the evidence at hand does not demonstrate that either direct, or secondary service connection is a basis for recovery.

Regarding first, direct service connection, the competent and probative evidence weighs against a finding that arthritis and/or joint arthralgia, was originally incurred or aggravated in service. In this regard, the presence of a causal nexus to service is an essential element to establish direct service connection. See Watson v. Brown,           4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").                      Here, weighing against a finding of a causal nexus, there was no indication of    joint pain or related problems during military service, or for that matter, for several years thereafter. The initial diagnosis of record of low back problems is from the          mid-1990s, several decades post-service. The initial mention of any problem concerning the cervical spine, bilateral ankles, and bilateral feet likewise appeared even later. Thus, there is a lack of documented treatment history for the claimed conditions following service. Moreover, in addition to the foregoing, there is the April 2010 VA examiner's medical opinion that none of the Veteran's diagnosed arthritic conditions were related to service, given that the Veteran reported no precipitating injury in service and STRs likewise did not show anything relevant. This opinion followed a detailed medical history review and physical exam, and should therefore be ascribed probative weight. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998). 

Indeed, the only evidence to the contrary regarding direct service connection is       the Veteran's assertion that he has had lower back, bilateral foot and other problems for many years, which taken on its face is competent evidence of continuity of symptomatology. See 38 C.F.R. § 3.303(b) (addressing the continuity of symptomatology requirement to demonstrate causal relationship to service, where an in-service condition is not "chronic" in nature). See also Clyburn v. West, 12 Vet. App. 296, 302 (1999). This notwithstanding, however, the Veteran still does not claim, or allude to any evidence showing that any of these problems date back to his time in service, due wholly or in part to some injury therein. Given the lack of any indication of in-service injury or symptomatology, either documented or reported, the balance of the evidence still strongly militates against an indication of a causal nexus to service.

Next, the Board turns its attention to the primary theory of recovery the Veteran has raised, that arthritis and/or arthralgia of various regions is the product of his service-connected malaria. On this subject, the competent medical evidence also does not support a determination of secondary service connection. The April 2010 VA examiner opined that it was less likely than not the claimed disorders were secondary to a history of malaria, citing that degenerative joint disease in the various forms diagnosed was not a known sequela of malaria. Once again,                   the opinion proffered followed a detailed case review. Its rationale though simply stated is sufficiently persuasive, inasmuch as the examiner was unable to ascertain  a causal connection between current arthritis, and a malaria infection more than         50 years previously, as such an etiological relationship was unheard of. The opinion effectively rules out malaria as the initial cause of or chronically aggravating factor to the arthritic disabilities claimed. See 38 C.F.R. § 3.310(b). See also Anderson v. West, 12 Vet. App. 491, 495 (1999), citing Libertine v. Brown, 9 Vet. App. 521, 522 (1996). Moreover, apart from this medical opinion there is no competent evidence to the contrary.  

Incidentally, also, while not intending to address the question of secondary service connection, the April 2007 VA examination to evaluate malaria found that               the Veteran's malaria was resolved decades ago, and that the persistence of symptomatology therefrom would be exceedingly rare if not impossible. Consequently, this prior opinion further substantiates the finding that malaria and any residuals are conditions long since resolved, with the unlikelihood of causing a present day disability. 

In summary then, the competent evidence does not support recovery on the basis of either direct or secondary service connection. The Veteran's own assertions have also been afforded appropriate weight however, as he is a layperson, he cannot opine on the causation of joint arthralgia or arthritis, particularly insofar as whether a consequence of service-connected malaria, as this is not a matter within the purview of lay observation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claim for service connection for arthralgia, including arthritis. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski,          1 Vet. App. 49, 55 (1990).     


Nervous System Disorder

Having comprehensively considered the record, the preponderance of the competent evidence is against the establishment of service connection for a nervous system disorder. As with the preceding claim, the dispositive issue is again one of the etiology of the claimed condition. The preliminary issue of a current diagnosed disability is not in question -- the Veteran presently has sciatica, and/or an unexplained peripheral neuropathy. What is not proven, however, is a linkage between neurological disability and either military service (direct service connection), or malaria (secondary service connection).

Initially, the Board notes that the issue of precise diagnosis is ultimately relevant to that question of etiology, in that if sciatica is all the Veteran has, that is clearly incidental to a nonservice-connected lower back condition and cannot be the basis for an award of service connection for a neurological disability. Hence, the Board will not deal further with the diagnosis of sciatica, and instead consider this case from the perspective of whether peripheral neuropathy may be found service connected.

As to direct service connection, the Veteran does not claim an initial onset of peripheral neuropathy in service. Nor was one diagnosed until very recently, indicating a treatment gap of several decades, and thus a lack of continuity of symptomatology since military service. See 38 C.F.R. § 3.303(b). Furthermore,    the April 2010 VA examination determined following a complete medical history review and current exam, that peripheral neuropathy of the lower extremities         was not related to military service, as there were no documented or reported symptoms therein. There is no contravening medical evidence of record.             Here again, the Veteran describes a long-term history of peripheral neuropathy  post-service, but never actually relates the condition to his service.                         Thus, the balance of the evidence disfavors direct service connection.

The primary theory of recovery raised remains that of secondary service connection. On this subject however, the April 2010 VA examiner found that peripheral neuropathy of the lower extremities was not due to malaria, as it was not a known sequela of malaria. The stated rationale rules out an etiological relationship to service-connected disability based on both initial causation, and chronic aggravation, in finding that there was absolutely no connection between peripheral neuropathy and malaria infection from several decades ago. There is no medical evidence to the contrary, and if anything, the April 2007 VA exam buttresses            the Board's conclusion by pointing out that there are no current known residuals of the Veteran's prior bout of malaria. 

Accordingly, the Board is denying the claim for service connection for a nervous system disorder. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.      


ORDER

Service connection for arthralgia, to include arthritis, as secondary to malaria,            is denied.

Service connection for a nervous system disorder, as secondary to malaria,              is denied.





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


